United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Metairie, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2468
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 15, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated August 11, 2008. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a right shoulder injury in the performance of duty
on November 26, 2007.
FACTUAL HISTORY
Appellant, a 27-year-old letter carrier, filed a claim for benefits on December 28, 2007,
alleging that he experienced pain his right shoulder on November 26, 2007 when the weight
suddenly shifted in the mailbag he was carrying, placing inordinate stress on his right clavicle
and right shoulder.
A form report dated December 20, 2007, stated “patient should use a cart instead of a bag
to carry mail.” The physician’s signature on the form is not legible.

On January 9, 2008 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from his treating physician describing her
symptoms and the medical reasons for his condition, and an opinion as to whether his claimed
condition was causally related to his federal employment. The Office requested that appellant
submit the additional evidence within 30 days.
By decision dated February 11, 2008, the Office denied appellant’s claim, finding that he
failed to establish fact of injury.
By letter dated March 5, 2008, appellant requested reconsideration.
By decision dated March 21, 2008, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
By letter dated May 7, 2008, appellant requested reconsideration.
A Form CA-17 report dated May 7, 2008 stated “patient needs to use a cart instead of a
bag to carry mail” and diagnosed a torn right labrum. It also noted that the history of injury
appellant provided corresponded with the physician’s findings. The physician’s signature on the
form is not legible.
By merit decision dated August 11, 2008, the Office denied modification of the
February 11, 2008 Office decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Office accepted that appellant experienced right shoulder pain while carrying a
mailbag on November 26, 2007. The question of whether an employment incident caused a
personal injury can only be established by probative medical evidence.9 Appellant has not
submitted rationalized, probative medical evidence to establish that the November 26, 2007
employment incident caused a personal injury.
Appellant submitted the December 20, 2007 and May 7, 2008 form reports which
recommended that he use a cart instead of a bag to carry mail. The May 7, 2008 Form CA-17
diagnosed a torn right labrum and credited appellant’s account of how his right shoulder injury
occurred. Neither of the forms contained a legible signature from a physician.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.10 Although the Form CA-17 report presented a diagnosis of
appellant’s condition, it did not adequately address how this condition was causally related to the
5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

John J. Carlone, supra note 4.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

3

November 26, 2007 work incident. The report did not explain how medically appellant would
have sustained a right shoulder injury because the weight shifted in the mailbag he was carrying
on November 26, 2007. There is insufficient rationalized evidence in the record that appellant’s
left shoulder injury was work related. Appellant failed to provide a medical report from a
physician that explains how the work incident of November 26, 2007 caused or contributed to the
claimed right shoulder injury.
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the November 26, 2007 work accident would have
caused the claimed injury. Accordingly, he did not establish that he sustained a right shoulder
injury in the performance of duty. The Office properly denied appellant’s claim for
compensation.11
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a right shoulder
injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 11, March 21 and February 11, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

The Board notes that appellant submitted additional evidence to the record following the April 12, 2004 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).

4

